MEMORANDUM **
Ramon Medina Monsalve, a native and citizen of Peru, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen removal proceedings. We review for abuse of discretion, Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000), and we dismiss in part and deny in part.
We lack jurisdiction to review the BIA’s denial of Monsalve’s motion to reopen for consideration of his asylum application. See 8 U.S.C. § 1158(a)(3); Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001).
The BIA did not abuse its discretion in denying the motion to reopen insofar as Monsalve sought reconsideration of his withholding of removal application due to changed country conditions in Peru because the BIA’s denial was not arbitrary, irrational or contrary to law. See Singh v. INS, 213 F.3d at 1052. Its findings that the Sendero Luminoso group is a “shadow” of its former self demonstrates that the BIA considered the news articles and reports Monsalve submitted.
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.